DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on May 19, 2022.  This action is made final.
2.	Claims 1, 2, 5-12, 15, 18-26 are pending in the case; Claims 1, 12, and 20 are independent claims; Claims 3, 4, and 17 are canceled; Claims 24-26 are new claims.


Response to Arguments
3.	Applicant’s arguments, see Remarks filed on May 19, 2022 (pgs. 13-17, hereinafter Remarks), with respect to Claim Rejections under 35 U.S.C. § 103, have been fully considered and are persuasive.  The § 103 rejection has been withdrawn.  
	It is noted that Wu (US 2012/0192110 A1) appears to be the closest reference – Wu teaches displaying a plurality of objects and receiving an enlargement or shrinking input and adjusting the view area corresponding to the input where for each displayed object the amount of information displayed is adjusted according to the input (see Figs. 2-4 and corresponding paragraphs).  While Wu appears to illustrate the item data display area, including image data and information data (see Figs. 4A-C, elements 401 and 403, and corresponding variations 401’, 401”, 405, and 407), Wu does not appear to disclose or suggest “an online listing of multiple items” and in turn does not appear to teach “a representation of image data corresponding to item data of the online listing of multiple items and a metadata region that includes a representation of metadata corresponding to the item data,” as amended in independent claims.
 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, 5-12, 15, and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 14, and 24 of U.S. Patent No. 9,256,361 (hereinafter ‘361).  Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 1 (and similarly, independent Claims 12 and 20) corresponds to Claims 1 and 5 of ‘361 (or similarly, to Claims 14 and 18 of ‘361).  Instant Claim 2 corresponds to Claim 2 of ‘361; instant Claims 5-8 correspond to Claim 1 of ‘361 (Claim 1 of ‘361 recites identifying “search results based on a search, the search results including a plurality of items, each respective item including item data including image data and metadata,” “for each respective listed item, the initial item data including a concurrent display of an initial image of the item and corresponding initial metadata describing the item,” and further recites “scaling the item listing” and “further elaborating a particular aspect of one of the initial image data and the initial metadata for each remaining listed item responsive to identifying the further pinch-out gesture corresponds to the particular aspect of the respective one of the initial image data and the initial metadata in the item listing” corresponding to instant Claims 5-8, respectively; see also Claim 3 of ‘361, further discussing scaling of image data and metadata); instant Claims 9-11 correspond to Claim 2 of ‘361; instant Claims 21-23 correspond to Claim 3 of ‘361; instant Claim 24 corresponds to Claims 1 and 4 of ‘361; instant Claims 25 and 26 correspond to Claim 3 of ‘361 (while Claim 3 does not recite an “abstraction level table” it suggests different levels of refinement for both image and metadata).  Instant Claims 12, 15, and 18-20 correspond to instant Claims 1, 7, 10, and 11, respectively, and are thus rejected under the same rationale as those claims, above.


Claim Objections
5.	Claim 5 is objected to because of the following informalities:  Claim 5 recites “an item data display area” but in view of the amendments to independent Claim 1, from which Claim 5 is dependent upon, it is not clear if “an item data display area” recited in Claim 5 refers to the same item data display area introduced in Claim 1, or to a different one.  Claim 5 also recites “an image data region” and “a metadata region” but these are also recited in amended Claim 1 and are thus object under the same rationale as “an item data display area,” above.
In addition, it does not appear that Claim 5 further limits Claim 1 since Claim 1 has been amended to incorporate the features of Claim 5.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1, 2, 5-12, 15, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent Claims 1, 12, and 20, as amended, recite “the item data display area including an image data region that includes a representation of image data corresponding to item data of the online listing of multiple items and a metadata region that includes a representation of metadata corresponding to the item data” which appears to suggest that the item data display area corresponds to a plurality of items.  Independent claims later recite “…while causing a reduction of the image data and the metadata to be displayed in each of the multiple items and the additional item in the item data display area” (emphasis added), but it is not clear how this is to be interpreted considering that the ”item data display area” corresponds to multiple listings, rather than individual items.  It appears that the instant Specification describes each item having a corresponding image data region and a metadata region thus allowing for a reduction/increase in each of the displayed items, but this does not appear to be required by the claims.  Further clarification is needed in independent claims to ensure that these limitations are interpreted in the argued-for manner – reciting that each item of the multiple items comprises an image data displayed in the image data region and metadata displayed in the metadata region, as supported by Para. 0074 of Specification (as published in US 2021/0165565 A1), would appear to provide the necessary clarification.  
	Dependent claims fail to cure the deficiencies of their respective independent claims and are thus rejected under the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179